 
EXHIBIT 10.4
 








PREFERRED STOCK SUBSCRIPTION AGREEMENT
PETROLIA ENERGY CORPORATION
(a Texas corporation)


Petrolia Energy Corporation, a Texas corporation (the “Company”), is offering
for purchase to a limited number of qualified investors up to an aggregate of
$2,000,000.00 (the “Maximum Amount”) in shares of Series A Convertible 9%
Preferred Stock of the Company (the “Shares” or the “Securities”) (the
“Offering”) for $10.00 per Share. The Shares are being offered on a “best
efforts, no minimum” basis to a limited number of accredited investors and
non-“U.S. Persons”. The Offering is made in reliance upon an exemption from
registration under the federal securities laws provided by Rule 506(b) of
Regulation D and Regulation S of the Securities Act of 1933, as amended. The
minimum investment is $25,000.00, although the Company may, in its discretion,
accept subscriptions for a lesser amount. The Company reserves the right to
reject orders for the purchase of Shares in whole or in part, and if a
subscription is rejected the subscriber’s funds will be returned without
interest the next business day after rejection. There is no minimum amount
required for an initial closing, and all proceeds will be available for
immediate use by the Company. Additionally, the Company, in its sole discretion,
may waive or increase the Maximum Amount, without notice to prospective
investors or subscribers in the Offering.


INSTRUCTIONS TO INVESTORS


Persons wishing to subscribe for Shares in the Company must perform the
following:


1.
Thoroughly read and review (a) the Preferred Stock Subscription Agreement
attached hereto; (b) the term sheet, attached hereto as Exhibit A; (c) the draft
designation of the rights and preferences of the Series A Convertible 9%
Preferred Stock, attached hereto as Exhibit B; and (c) the Information for
Residents of Certain States, attached hereto as Exhibit C.



2.
Complete page 2, being certain to indicate, your name, entity type, the number
of Shares you will purchase and the total purchase price.



3.
Complete and execute pages 13 to 18 (as applicable), and 19 to 26, as
applicable. These pages must be fully completed as applicable and signed.



4.
Wire funds to the Company:



Petrolia Energy Corporation
Origin Bank
500 S. Service Road E
Ruston , La 71270__
Account # 0020770613
ABA # 111102758
Swift Code: CTUUUS44_________]


Or mail funds to the Company at the following address:


Petrolia Energy Corporation
Attn: Paul Deputy
710 N. Post Oak Rd., Ste. 512, Houston, Texas 77024


5.
FedEx original signature pages to:



Petrolia Energy Corporation
Attn: Paul Deputy
710 N. Post Oak Rd., Ste. 512, Houston, Texas 77024


Note to Partnership, Corporate and Trust Subscribers:



—
Partnerships provide a copy of the partnership agreement, as amended to date,
showing the date of formation and giving evidence of the authority of the
person(s) signing the subscription documentation to do so.

—
Corporations provide a copy and the filing date of the articles of incorporation
and bylaws, as amended to date, and a corporate resolution authorizing the
purchase of the Shares and giving authority to the person(s) signing the
subscription documents to do so.

—
Limited Liability Companies provide a copy and the filing date of the articles
of organization and operating agreement, as amended to date, and a resolution
authorizing the purchase of the Shares and giving authority to the person(s)
signing the subscription documents to do so.

—
Trusts provide a copy of the trust agreement as amended to date, showing the
date of formation and giving evidence of the authority of the person(s) signing
the subscription documentation to do so.

--------------------------------------------------------------------------------




PREFERRED STOCK SUBSCRIPTION AGREEMENT
PETROLIA ENERGY CORPORATION


Petrolia Energy Corporation
Attn: Paul Deputy
710 N. Post Oak Rd., Ste. 512,
Houston, Texas 77024


A. Subscription. This Agreement has been executed by, a/an
 , residing and/or having a
  (Individual/Corporation/LLC/Trust/Partnership)
principal place of business in     (“Purchaser”, or “Subscriber”)
                        (Country/State and City)
in connection with the subscription to purchase ____________ shares of the
Series A Convertible 9% Preferred Stock (the “Shares” or the “Securities”) of
Petrolia Energy Corporation, a Texas corporation (the “Company”). This Preferred
Stock Subscription Agreement is referred to herein as the “Agreement”. The sale
of the Shares is part of an offering of an aggregate of $2,000,000.00 (the
“Maximum Amount”), in Shares to multiple investors, as part of a “best efforts,
no minimum” offering, defined herein as the “Offering”) by the Company. The
minimum investment is $25,000.00, although the Company may, in its discretion,
accept subscriptions for a lesser amount. The Company reserves the right to
reject orders for the purchase of Shares in whole or in part, and if a
subscription is rejected the subscriber’s funds will be returned without
interest the next business day after rejection. There is no amount required for
an initial closing, and all proceeds will be available for immediate use by the
Company. The Shares shall be purchased for $10.00 per Share (the “Purchase
Price”). The Company, in its sole discretion, may waive or increase the Maximum
Amount, without notice to prospective investors or subscribers in the Offering.


When the context in which words are used in this Agreement indicates that such
is the intent, singular words shall include the plural, and vice versa, and
masculine words shall include the feminine and neuter genders, and vice versa.
Any reference to a person shall include an individual, trust, estate, or any
incorporated or unincorporated organization, including general or limited
partnerships, limited liability companies, corporations, joint ventures and
cooperatives, and all heirs, executors, administrators, legal representatives,
successors and assigns of such person where permitted or required by the
context. Captions are inserted for convenience only, are not a part of this
Agreement, and shall not be used in the interpretation of this Agreement.


B. Acceptance of Subscription. It is understood and agreed that the Company
shall have the right to accept or reject this subscription (the “Subscription”),
in whole or in part, and that the same shall be deemed to be accepted by the
Company only when it is signed by the Company.


C. Representations and Warranties of Subscriber. Subscriber hereby represents
and warrants to the Company as follows:
 
 
Page 1 of 26
Preferred Stock Subscription Agreement
Petrolia Energy Corporation

--------------------------------------------------------------------------------




i) Subscriber has such knowledge and experience in financial and business
matters that Subscriber is capable of evaluating the merits and risks of an
investment in the Company and the suitability of the Securities as an investment
for Subscriber;


ii)


(1) Subscriber is an Accredited Investor; “Accredited Investor” means:


(A) an individual who has a net worth (either individually or jointly with
spouse) in excess of $1,000,000 (excluding the individual’s principal
residence); or an individual who had an individual income (NOT including joint
income with spouse) in excess of $200,000 in each of the two most recent tax
years and reasonably expects individual income in excess of $200,000 during the
current tax year; or an individual who had an income (including joint income
with spouse) in excess of $300,000 in each of the two most recent tax years and
reasonably expects individual income in excess of $300,000 during the current
tax year. “Income” for this purpose is computed by adding the following items to
adjusted gross income for federal income tax purposes: (a) the amount of any
tax-exempt interest income received; (b) the amount of losses claimed as a
limited partner in a limited partnership; (c) any deduction claimed for
depletion; (d) deductions for alimony paid; (e) deductible amounts contributed
to an IRA or Keogh retirement plan; and (f) any amount by which income from
long-term capital gains has been reduced in arriving at adjusted gross income
pursuant to the provisions of Section 1202 of the Code; or


(B) an entity which is one of the following, not formed solely for the purpose
of subscribing for the Securities:



(a)
A bank, as defined in Section 3(a)(2) of the Securities Act of 1933, as amended
(the “Act,” the “Securities Act” or the “1933 Act”) or a savings and loan
association or other institution as defined in Section 3(a)(5)(A) of the
Securities Act of 1933, whether acting in an individual or a fiduciary capacity;




(b)
An insurance company, as defined in Section 2(13) of the Securities Act of 1933;




(c)
An investment company registered under the Investment Company Act of 1940;




(d)
A business development company, as defined in Section 2(a) (48) of the
Investment Company Act of 1940;




(e)
A small business investment company licensed by the U.S. Small Business
Administration under Section 301(c) or (d) of the Small Business Investment Act
of 1958;

Page 2 of 26
Preferred Stock Subscription Agreement
Petrolia Energy Corporation

--------------------------------------------------------------------------------







(f)
An employee benefit plan within the meaning of Title I of the Employee
Retirement Income Security Act of 1974 and the investment is made by Subscriber
as a plan fiduciary, as defined in Section 3(21) of such Act, and Subscriber is
a bank, insurance company or a registered investment advisor, or has total
assets in excess of $5 million;




(g)
A private business development company as defined in Section 202(a) (22) of the
Investment Advisers Act of 1940;




(h)
An organization described in Section 501 (c)(3) of the Internal Revenue Code, a
corporation, a Massachusetts or similar business trust, or a partnership, not
formed for the specific purpose of acquiring Securities, with total assets in
excess of $5 million;




(i)
An irrevocable trust with total assets in excess of $5,000,000 not formed for
the specific purpose of acquiring Securities, whose purchase is directed by a
person with such knowledge and experience in financial and business matters that
(s)he is capable of evaluating the merits and risks of the prospective
investment;




(j)
A revocable trust that is revocable by its grantors, each of whose grantors is
an accredited investor, qualifies as an accredited investor for the purposes of
the subscription (each grantor should complete the individual accredited
information questionnaire, and describe the fact that they are grantors of the
trust on such individual questionnaire below); or




(k)
An entity in which all of the equity owners are Accredited Investors; or



(2) a non “U.S. person” as such term is defined under Regulation S as
promulgated by the Securities and Exchange Commission (“SEC”) under authority of
the Securities Act; resides outside of the United States; was not solicited for
an investment in this Offering by the Company or any person or entity acting on
its behalf while he, she or it, was located within the United States; has not
entered into this Agreement inside the United States; and certifies under
penalty of perjury that it is neither a citizen nor a resident of the United
States and the following definitions and acknowledgements are applicable to the
current purchase.


(A) A “U.S. person” is defined by Regulation S of the Securities Act as:



•
Any natural person resident in the United States;




•
Any partnership or corporation organized or incorporated under the laws of the
United States;

Page 3 of 26
Preferred Stock Subscription Agreement
Petrolia Energy Corporation

--------------------------------------------------------------------------------







•
Any estate of which any executor or administrator is a U.S. person;




•
Any trust of which any trustee is a U.S. person;




•
Any agency or branch of a foreign entity located in the United States;




•
Any non-discretionary account or similar account (other than an estate or trust)
held by a dealer or other fiduciary for the benefit or account of a U.S. person;




•
Any discretionary account or similar account (other than an estate or trust)
held by a dealer or other fiduciary organized, incorporated, or (if an
individual) resident in the United States; and




•
Any partnership or corporation if organized or incorporated under the laws of
any foreign jurisdiction; and formed by a U.S. person principally for the
purpose of investing in securities not registered under the Act, unless it is
organized or incorporated, and owned, by accredited investors (as defined in
Rule 501(a)) who are not natural persons, estates or trusts;



(B) At the time the buy order for the Securities was originated, Subscriber was
outside the United States;


(C) Subscriber is purchasing the Securities for his, her or its own account and
not on behalf of any U.S. person, and the sale has not been pre-arranged with a
purchaser in the United States;


(D) All offering documents received by the Subscriber include statements to the
affect that the securities have not been registered under the 1933 Act and may
not be offered or sold in the United States or to U.S. persons unless the
securities are registered under the 1933 Act or an exemption from the
registration requirement is available;


(E) Subscriber has been informed that the Securities will not be registered in
the United States under the 1933 Act, and are being offered and sold pursuant to
this Agreement in reliance on an exemption from the registration requirements of
the 1933 Act for non-public offerings;


(F) The “United States” means the United States of America, its territories and
possessions, any State of the United States, and the District of Columbia; and


(G) The Subscriber will comply with all of the requirements of Regulation S of
the 1933 Act.
Page 4 of 26
Preferred Stock Subscription Agreement
Petrolia Energy Corporation

--------------------------------------------------------------------------------




iii) The Subscriber is acquiring the Securities for his, her or its own account
for long-term investment and not with a view toward resale, fractionalization or
division, or distribution thereof, and he, she or it does not presently have any
reason to anticipate any change in his, her or its circumstances, financial or
otherwise, or particular occasion or event which would necessitate or require
his, her or its sale or distribution of the Securities. No one other than the
Subscriber has any beneficial interest in said securities. No person has made to
the Subscriber any written or oral representations: (x) that any person will
resell or repurchase any of the Securities; (y) that any person will refund the
purchase price of any of the Securities, or (z) as to the future price or value
of any of the Securities;


iv) Subscriber has received no representations or warranties from the Company,
or its affiliates, employees or agents regarding the Securities or suitability
of an investment in the Securities or the Company other than those set forth
herein and attached hereto;


v) Subscriber is able to bear the economic risk of the investment in the
Securities and Subscriber has sufficient net worth to sustain a loss of
Subscriber’s entire investment in the Company without economic hardship if such
a loss should occur;


vi) Subscriber has had an opportunity to inspect relevant documents relating to
the organization and operations of the Company. Subscriber acknowledges that all
documents, records and books pertaining to this investment which Subscriber has
requested have been made available for inspection by Subscriber and Subscriber’s
attorney, accountant or another adviser(s);


vii) Subscriber has had an opportunity to ask questions of and receive
satisfactory answers from the Company, or any person or persons acting on behalf
of the Company, concerning the terms and conditions of this investment and the
Offering and the Securities, and all such questions have been answered to the
full satisfaction of Subscriber. The Company has not supplied Subscriber any
information for investment purposes other than as contained in this Agreement
and the attachments hereto, and Subscriber is relying on its own investigation
and evaluation of the Company and the Securities in making an investment
hereunder and not on any other information whatsoever, including, but not
limited to, any presentations or other materials, other than this Agreement and
the attachments, provided to the Subscriber by the Company;


viii) The Subscriber recognizes that the investment herein is a speculative
venture and that the total amount of funds tendered to purchase Securities is
placed at the risk of the business and may be completely lost. The purchase of
Securities as an investment involves special risks;


ix) The Subscriber: (i) if a natural person, represents that the Subscriber has
reached the age of 21 and has full authority, legal capacity and competence to
enter into, execute and deliver this Agreement and all other related agreements
or certificates and to take all actions required pursuant hereto and thereto and
to carry out the provisions hereof and thereof, or (ii) if a corporation,
partnership, or limited liability company or partnership, or association, joint
stock company, trust, unincorporated organization or other entity, represents
that such entity was not
Page 5 of 26
Preferred Stock Subscription Agreement
Petrolia Energy Corporation

--------------------------------------------------------------------------------


formed for the specific purpose of acquiring the Shares and such entity is duly
organized, validly existing and in good standing under the laws of the state of
its organization. Subscriber is a bona fide resident and domiciliary of the
state set forth in the Investor Application (the “Qualification Questionnaire”)
and has no present intention to become a resident of any other state or
jurisdiction;


x) Subscriber acknowledges and is aware of the following:


(1) There are substantial restrictions on the transferability of the Securities;
the Securities will not be, and investors in the Company have no right to
require that the Securities be registered under the 1933 Act; there may not be
any public market for the Securities; Subscriber may not be able to use the
provisions of Rule 144 of the 1933 Act with respect to the resale of the
Securities; and accordingly, Subscriber may have to hold the Securities
indefinitely and it may not be possible for Subscriber to liquidate Subscriber’s
investment in the Company. Subscriber agrees that the Securities shall not be
sold, transferred, pledged or hypothecated unless such sale is exempt from
registration under the 1933 Act. Subscriber also acknowledges that Subscriber
shall be responsible for compliance with all conditions on transfer imposed by
any blue sky or securities law administrator and for any expenses incurred by
the Company for legal or accounting services in connection with reviewing a
proposed transfer;


(2) No federal or state agency has made any finding or determination as to the
fairness of the Offering of the Securities for investment or any recommendation
or endorsement of the Securities;


(3) The Securities have not been approved or registered under any Blue Sky law
or with any State Securities Division, and as such, there may be restrictions on
the sale or transfer of such Securities under State law; and


(4) The purchase of Securities under this Subscription Agreement is expressly
conditioned upon the exemption from qualification of the offer and sale of the
Securities from applicable Federal, state and provincial securities laws. The
Company shall not be required to qualify this transaction under the securities
laws of any jurisdiction and, should qualification be necessary, the Company
shall be released from any and all obligations to maintain its offer, and may
rescind any sale contracted, in the jurisdiction; provided, however, that upon
any such rescission, the Company shall promptly return to Subscriber all funds
received by the Company from the Subscriber prior to such rescission.


xi) The Subscriber has carefully considered and has, to the extent he, she or it
believes such discussion is necessary, discussed with his, her or its
professional, legal, tax and financial advisors, the suitability of an
investment in the Securities for his, her or its particular tax and financial
situation and that the Subscriber and his, her or its advisers, if such advisors
were deemed necessary, have determined that the Securities are a suitable
investment for him, her or it;
Page 6 of 26
Preferred Stock Subscription Agreement
Petrolia Energy Corporation

--------------------------------------------------------------------------------






xii) The Subscriber has not become aware of this Offering and has not been
offered Securities by any form of general solicitation or advertising,
including, but not limited to, advertisements, articles, notices or other
communications published in any newspaper, magazine, or other similar media or
television or radio broadcast or any seminar or meeting where, to the
Subscriber’s knowledge, those individuals that have attended have been invited
by any such or similar means of general solicitation or advertising;


xiii) The Subscriber realizes that the Securities cannot readily be sold and
will be restricted securities and therefore the Securities must not be purchased
unless the Subscriber has liquid assets sufficient to assure that such purchase
will cause no undue financial difficulties and the Subscriber can provide for
current needs and possible personal contingencies;


xiv) The Subscriber confirms and represents that he, she or it is able (i) to
bear the economic risk of his, her or its investment, (ii) to hold the
Securities for an indefinite period of time, and (iii) to afford a complete loss
of his, her or its investment. The Subscriber also represents that he, she or it
has (i) adequate means of providing for his, her or its current needs and
possible personal contingencies, and (ii) has no need for liquidity in this
particular investment;


xv) The Subscriber understands that the Securities are being offered and sold to
he, she, or it in reliance on specific exemptions from or non-application of the
registration requirements of federal and state securities laws and that the
Company is relying upon the truth and accuracy of the representations,
warranties, agreements, acknowledgments and understandings of the Subscriber set
forth herein in order to determine the applicability of such exemptions and the
suitability of the Subscriber to acquire the Securities. All information which
the Subscriber has provided to the Company concerning the Subscriber’s financial
position and knowledge of financial and business matters is correct and complete
as of the date hereof, and if there should be any material change in such
information prior to acceptance of this Agreement by the Company, the Subscriber
will immediately provide the Company with such information;


xvi) The Subscriber has the requisite power and authority to enter into and
perform the transactions contemplated by this Agreement and the purchase of the
Securities. The execution, delivery and performance of this Agreement by the
Subscriber and the consummation by it of the transactions contemplated hereby
have been duly authorized by all necessary corporate, partnership or other
entity action, and no further consent or authorization of the Subscriber or its
Board of Directors, managers, stockholders, members, trustees, holders or
partners, as the case may be, as required. When executed and delivered by the
Subscriber, this Agreement shall constitute a valid and binding obligation of
the Subscriber enforceable against the Subscriber in accordance with its terms;


xvii) The Subscriber has not agreed to act with any of the other investors for
the purpose of acquiring, holding, voting or disposing of the Securities
purchased hereunder for purposes of Section 13(d) under the Securities Exchange
Act of 1934, as amended, and the Subscriber is acting independently with respect
to its investment in the Securities;
Page 7 of 26
Preferred Stock Subscription Agreement
Petrolia Energy Corporation

--------------------------------------------------------------------------------






xviii) The Subscriber is a bona fide resident or operates its principal place of
business as set forth in this Subscription Agreement and Qualification
Questionnaire, which Qualification Questionnaire Subscriber has completed
completely and honestly;


xix) The Subscriber confirms and certifies that:


(a)
Subscriber is in receipt of and has carefully and thoroughly read and reviewed
and understands (i) the term sheet, attached hereto as Exhibit A; (ii) the draft
designation of the rights and preferences of the Series A Convertible 9%
Preferred Stock, attached hereto as Exhibit B; and (iii) the Information for
Residents of Certain States, attached hereto as Exhibit C.



(b)
Prior to the Subscriber’s entry into this Agreement, Subscriber has had an
opportunity to review the Company’s reports, schedules, forms, statements and
other documents filed by the Company with the United States Securities and
Exchange Commission (the “SEC Reports”) (which filings can be accessed by going
to http://www.sec.gov/edgar/searchedgar/companysearch.html, typing Petrolia” in
the “Company name” field, and clicking the “Search” button), including, but not
limited to the Company’s latest Annual Report on Form 10-K and Quarterly Report
on Form 10-Q, as well as its Current Reports on Form 8-K that have been filed
since its latest periodic report filing.




(c)
The Subscription hereunder is irrevocable by Subscriber, and, except as required
by law, Subscriber is not entitled to cancel, terminate or revoke this Agreement
or any agreements of Subscriber hereunder and that this Subscription Agreement
and such other agreements shall survive the death or disability of Subscriber
and shall be binding upon and inure to the benefit of the parties hereto and
their respective heirs, executors, administrators, successors, legal
representatives and permitted assigns. If Subscriber is more than one person,
the obligations of Subscriber hereunder shall be joint and several and the
agreements, representations, warranties and acknowledgments herein contained
shall be deemed to be made by and be binding upon each such person and his or
her heirs, executors, administrators, successors, legal representatives and
permitted assigns.




(d)
No federal or state agency has made any findings or determination as to the
fairness of the terms of this Offering for investment purposes; or any
recommendations or endorsements of the Securities.




(e)
The Offering is intended to be exempt from registration under the Securities Act
by virtue of Section 4(a)(2) of the Securities Act and the provisions of Rule
506(b) of Regulation D and/or Regulation S thereunder, which is in part
dependent upon the truth, completeness and accuracy of the statements made by
the Subscriber herein.

Page 8 of 26
Preferred Stock Subscription Agreement
Petrolia Energy Corporation

--------------------------------------------------------------------------------







(f)
It is understood that in order not to jeopardize the Offering’s exempt status
under Section 4(a)(2) and/or Rule 506(b) of the Securities Act and Regulation D
or Regulation S, any transferee may, at a minimum, be required to fulfill the
investor suitability requirements thereunder.




(g)
The Company may pay broker’s, finder’s or similar fees of up to 10% of the total
gross amount of the Offering.




(h)
Subscriber, as required by the Internal Revenue Code, certifies under penalty of
perjury that 1) the Social Security Number or Federal Identification Number
provided below is correct and 2) Subscriber is not subject to backup withholding
either because Subscriber has not been notified that Subscriber is subject to
backup withholding as a result of a failure to report interest or dividends, or
because the Internal Revenue Service has notified Subscriber that Subscriber is
no longer subject to backup withholding.




(i)
IN MAKING AN INVESTMENT DECISION, SUBSCRIBER MUST RELY ON HIS, HER, OR ITS OWN
EXAMINATION OF THE COMPANY AND THE TERMS OF THE OFFERING, INCLUDING THE MERITS
AND RISKS INVOLVED. THE SECURITIES HAVE NOT BEEN RECOMMENDED BY ANY FEDERAL OR
STATE SECURITIES COMMISSION OR REGULATORY AUTHORITY. ANY REPRESENTATION TO THE
CONTRARY IS A CRIMINAL OFFENSE.




(j)
THIS SUBSCRIPTION DOES NOT CONSTITUTE AN OFFER OR SOLICITATION IN ANY STATE OR
JURISDICTION IN WHICH SUCH AN OFFER OR SOLICITATION IS NOT PERMITTED UNDER
APPLICABLE LAW OR TO ANY FIRM OR INDIVIDUAL THAT DOES NOT POSSESS THE
QUALIFICATIONS PRESCRIBED IN THIS SUBSCRIPTION.



xx) The Subscriber confirms and acknowledges that this is a “best efforts, no
minimum” Offering; that the Company need not raise any certain level of funding;
that regardless of the amount of funding raised in the Offering, the Company
will not return any of the undersigned’s investment herein assuming the
Subscription is accepted by the Company; and the Company is not required to use
the funds raised in this Offering for any particular purpose or towards any
specific use of proceeds. The Subscriber further confirms that the Company may
undertake additional offerings in the future and/or may issue shares to
consultants or employees at offering prices below that of the Offering, which
may cause dilution to the Subscriber; and


xxi) The Subscriber expressly represents and warrants to the Company that (a)
before executing this Agreement, he, she or it has fully informed itself,
himself or herself of the terms, contents, conditions and effects of this
Agreement and the exhibits, and the Shares; (b) the Subscriber has relied solely
and completely upon its own judgment in executing this Agreement;
Page 9 of 26
Preferred Stock Subscription Agreement
Petrolia Energy Corporation

--------------------------------------------------------------------------------


(c) the Subscriber has had the opportunity to seek and has obtained the advice
of its own legal, tax and business advisors before executing this Agreement and
the exhibits; and (d) the Subscriber has acted voluntarily and of its, his or
her own free will in executing this Agreement.


D. Indemnification. Subscriber acknowledges that Subscriber understands the
meaning and legal consequences of the representations and warranties in
paragraph C hereof, and Subscriber hereby agrees to indemnify and hold harmless
the Company and its affiliates, partners, officers, directors, agents,
attorneys, and employees from and against any and all loss, damage or liability
due to or arising out of a breach of any such representations or warranties and
the breach of any representations and warranties whatsoever made herein.
Notwithstanding the foregoing, however, no representation, warranty,
acknowledgment or agreement made herein by Subscriber shall in any manner be
deemed to constitute a waiver of any rights granted to Subscriber under federal
or state securities laws. The representations and warranties set forth herein
shall survive the date upon which the Subscriber becomes a shareholder of the
Company and/or the date of this Agreement in the event the Company does not
accept the Subscriber’s subscription. No representation, warranty or covenant in
this Agreement, nor the Qualification Questionnaire, contains any untrue
statement of a material fact, or omits to state a material fact necessary to
make the statements contained therein, in light of the circumstances under which
they were or are to be made, not misleading.


E. Compliance with Securities Laws. Subscriber understands and agrees that a
legend has been or will be placed on any certificate(s) or other document(s)
evidencing the Securities in substantially the following form:


THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933 OR ANY STATE SECURITIES ACT. THE SECURITIES HAVE BEEN
ACQUIRED FOR INVESTMENT AND MAY NOT BE SOLD, TRANSFERRED, PLEDGED OR
HYPOTHECATED UNLESS (I) THEY SHALL HAVE BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933 AND ANY APPLICABLE STATE SECURITIES ACT, OR (II) THE CORPORATION SHALL
HAVE BEEN FURNISHED WITH AN OPINION OF COUNSEL, SATISFACTORY TO COUNSEL FOR THE
CORPORATION, THAT REGISTRATION IS NOT REQUIRED UNDER ANY SUCH ACTS.


F. Future Financings and Offerings. Subscriber recognizes that the Company may
seek to raise additional financing and working capital through a variety of
sources in the future, and that although the Company may undertake one or more
public or private offerings of its debt or equity securities, there can be no
assurance that any such offering will be made or, if made, that it will be
successful. Moreover, Subscriber understands and agrees that the Company
reserves the right to make future offers, either public or private, of
securities, including, but not limited to, promissory notes, shares of common
stock, preferred stock or warrants, on terms that may be
Page 10 of 26
Preferred Stock Subscription Agreement
Petrolia Energy Corporation

--------------------------------------------------------------------------------


more than or less favorable than the Shares. Subscriber further confirms that
Subscriber has no right to purchase any securities in any future offerings.


G. Confidentiality. Subscriber agrees to maintain in confidence all information
furnished by the Company or its agents that may be deemed to be material
nonpublic information, including, but not limited to the fact that the Offering
is being made and the terms and conditions of this Offering.


H. Piggyback Registration Rights. The Company covenants and agrees that if, at
any time prior to the Registration Rights Expiration Date (defined below), it
proposes to file a registration statement with respect to any class of equity or
equity-related securities (other than in connection with an offering to the
Company’s employees or in connection with an acquisition, merger or similar
transaction) under the Securities Act in a primary registration on behalf of the
Company and/or in a secondary registration on behalf of holders of such
securities, and the registration form to be used may be used for the issuance or
resale of the Shares, the Company will either include the shares of common stock
issuable upon conversion of the Shares (the “Registrable Securities”) in such
registration statement or give prompt written notice to Subscriber of its
intention to file such registration statement and will offer to include in such
registration statement, such number of Shares with respect to which the Company
has received written requests for inclusion therein within twenty (20) days
after the giving of notice by the Company (the “Piggyback Registration Rights”).
The Subscriber shall also provide the Company customary and reasonable
representations and confirmations regarding the Shares held by the Subscriber,
information relating to the beneficial ownership of other securities of the
Company held by such Subscriber, information regarding the persons with voting
and dispositive control over the Subscriber and such other information as the
Company or its legal counsel may reasonably request. The Subscriber acknowledges
and understands that the Company shall not be required to include Registrable
Securities in a registration statement relating solely to an offering by the
Company of securities for its own account if the managing underwriter or
placement agent shall have advised the Company in writing that the inclusion of
such securities will have a material adverse effect upon the ability of the
Company to sell securities for its own account, and provided further that the
Subscriber is not treated less favorably than others seeking to have their
securities included in such registration statement. Notwithstanding the
obligations set forth above, if any Securities and Exchange Commission guidance
sets forth a limitation on the number of securities permitted to be registered
on a particular registration statement as a secondary offering, the number of
Registrable Securities to be registered on such registration statement will be
reduced pro rata between the Subscriber (or other parties) whose securities are
included in such registration statement. The “Registration Rights Expiration
Date” is the earlier of (a) two years from the date that the Offering closes;
and (b) the date that the Subscriber is eligible to sell the Registrable
Securities under Rule 144.


I. U.S.A. Patriot Act and Anti-Money Laundering Representations. Subscriber
represents and warrants that Subscriber is not and is not acting as an agent,
representative, intermediary or nominee for, a person identified on the list of
blocked persons maintained by the Office of Foreign Assets Control, U.S.
Department of Treasury. In addition, Subscriber is in full compliance with all
applicable U.S. laws, regulations, directives, and executive orders imposing
Page 11 of 26
Preferred Stock Subscription Agreement
Petrolia Energy Corporation

--------------------------------------------------------------------------------


economic sanctions, embargoes, export controls or anti-money laundering
requirements, including but not limited to the following laws: (1) the
International Emergency Economic Powers Act, 50 U.S.C. 1701-1706; (2) the
National Emergencies Act, 50 U.S.C. 1601-1651; (3) section 5 of the United
Nations Participation Act of 1945, 22 U.S.C. 287c; (4) Section 321 of the
Antiterrorism Act, 18 U.S.C. 2332d; (5) the Export Administration Act of 1979,
as amended, 50 U.S.C. app. 2401-2420; (6) the Trading with the Enemy Act, 50
U.S.C. app. 1 et seq.; (7) the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56; and (8) Executive Order 13224 (Blocking Property and
Prohibiting Transactions with Persons Who Commit, Threaten to Commit, or Support
Terrorism) of September 23, 2001. The Subscriber represents that the amounts
invested by it in the Company in the Offering were not and are not directly or
indirectly derived from activities that contravene federal, state or
international laws and regulations, including anti-money laundering laws and
regulations. To the best of the Subscriber’s knowledge, none of: (1) the
Subscriber; (2) any person controlling or controlled by the Subscriber; (3) if
the Subscriber is a privately-held entity, any person having a beneficial
interest in the Subscriber; or (4) any person for whom the Subscriber is acting
as agent or nominee in connection with this investment is a country, territory,
individual or entity named on an Office of Foreign Assets Control (“OFAC”) list,
or a person or entity prohibited under the OFAC Programs.


J. Entire Agreement. This Subscription is the entire and fully integrated
agreement of the parties regarding the subject matter hereof, and there are no
oral representations, warranties, agreements, or promises pertaining to this
Subscription, or the Securities, whether set forth in any presentations other
documents or information provided to the Subscriber or otherwise.


K. Construction. The parties acknowledge that each of them has had the benefit
of legal counsel of its own choice and has been afforded an opportunity to
review this Agreement with its legal counsel and that this Agreement shall be
construed as if jointly drafted by the parties hereto. All references in this
Agreement as to gender shall be interpreted in the applicable gender of the
parties.


L. Purchase Payment. The Purchase Price shall be paid to the Company in cash,
check or via wire transfer simultaneously with the Subscriber’s entry into this
Agreement.


M. Construction of Terms. As used in this Agreement, the terms “herein,”
“herewith,” “hereof” and “hereunder” are references to this Agreement, taken as
a whole; the term “includes” or “including” shall mean “including, without
limitation;” the word “or” is not exclusive; and references to a “Section,”
“subsection,” “clause,” “Exhibit,” “Appendix,” “Schedule,” “Annex” or
“Attachment” shall mean a Section, subsection, clause, Exhibit, Appendix,
Schedule, Annex or Attachment of this Agreement, as the case may be, unless in
any such case the context requires otherwise. Exhibits, Appendices, Schedules,
Annexes or Attachments to any document shall be deemed incorporated by reference
in such document. All references to or definitions of any agreement, instrument
or other document (a) shall include all documents, instruments or agreements
issued or executed in replacement thereof, and (b) except as otherwise expressly
provided, shall mean such agreement, instrument or document, or
Page 12 of 26
Preferred Stock Subscription Agreement
Petrolia Energy Corporation

--------------------------------------------------------------------------------


replacement or predecessor thereto, as modified, amended, supplemented and
restated through the date as of which such reference is made.


N. Effect of Facsimile and Photocopied Signatures. This Agreement may be
executed in several counterparts, each of which is an original. It shall not be
necessary in making proof of this Agreement or any counterpart hereof to produce
or account for any of the other counterparts. A copy of this Agreement signed by
one party and (a) faxed to another party or (b) scanned and emailed to another
party, shall be deemed to have been executed and delivered by the signing party
as though an original. A photocopy or PDF of this Agreement shall be effective
as an original for all purposes.


O. Severability. The holding of any provision of this Subscription Agreement to
be invalid or unenforceable by a court of competent jurisdiction shall not
affect any other provision of this Subscription Agreement, which shall remain in
full force and effect.


P. Further Assurances. The parties agree to execute and deliver all such further
documents, agreements and instruments and take such other and further action as
may be necessary or appropriate to carry out the purposes and intent of this
Subscription Agreement.


Q. Governing Law. This Agreement shall be interpreted in accordance with the
laws of the State of Texas. In the event of a dispute concerning this Agreement,
the parties agree that venue lies in a court of competent jurisdiction in Harris
County, Texas.


R. Collection of Personal Information. The Subscriber (on its own behalf and, if
applicable, on behalf of any person for whose benefit the Subscriber is
subscribing) acknowledges and consents to the fact the Company is collecting the
Subscriber’s (and any beneficial purchaser’s) personal information pursuant to
this Agreement. The Subscriber (on its own behalf and, if applicable, on behalf
of any person for whose benefit the Subscriber is subscribing) acknowledges and
consents to the Company retaining the personal information for as long as
permitted or required by applicable law or business practices. The Subscriber
(on its own behalf and, if applicable, on behalf of any person for whose benefit
the Subscriber is subscribing) further acknowledges and consents to the fact the
Company may be required by applicable securities laws and stock exchange rules
to provide regulatory authorities any personal information provided by the
Subscriber respecting itself (and any beneficial purchaser). By executing this
Agreement, the Subscriber is deemed to be consenting to the foregoing
collection, use and disclosure of the Subscriber’s (and any beneficial
purchaser’s) personal information. The Subscriber also consents to the filing of
copies or originals of any of the Subscriber’s documents described herein as may
be required to be filed with any stock exchange or securities regulatory
authority in connection with the transactions contemplated hereby. The
Subscriber represents and warrants that it has the authority to provide the
consents and acknowledgments set out in this paragraph on behalf of all
beneficial purchasers.


S. Amount of Subscription. The undersigned hereby subscribes to _____________
Shares for an aggregate amount of $___________.
Page 13 of 26
Preferred Stock Subscription Agreement
Petrolia Energy Corporation

--------------------------------------------------------------------------------




“PURCHASER”


Check enclosed in the amount of $____________ or Wire Transfer Sent in the
Amount of $__________


Subscribed for: _______________ Shares.


Social Security or Taxpayer I.D. Number [required if applicable]: 


Business Address (including zip code): 
Business Phone: (    ) 


Residence Address (including zip code) 
Residence Phone: (    ) 


All communications to be sent to:   Business or   Residence Address


Name Shares should be registered
in:___________________________________________________


If different than subscriber name please advise of the reason for such
difference:
_____________________________________________________________________


Address for registration of
shares:_____________________________________________________


Email
Address:______________________________________________________________________


Please indicate on the following pages the form in which you will hold title to
your interest in the securities. PLEASE CONSIDER CAREFULLY. ONCE YOUR
SUBSCRIPTION IS ACCEPTED, A CHANGE IN THE FORM OF TITLE CONSTI-TUTES A TRANSFER
OF THE INTEREST IN THE SECURITIES AND MAY THEREFORE BE RESTRICTED BY THE TERMS
OF THIS SUBSCRIPTION, THE SECURITIES AND MAY RESULT IN ADDITIONAL COSTS TO YOU.
Subscribers should seek the advice of their attorneys in deciding in which of
the forms they should take ownership of the interest in the securities, because
different forms of ownership can have varying gift tax, estate tax, income tax,
and other consequences, depending on the state of the investor’s domicile and
his or her particular personal circumstances.


Please select one of the following forms of ownership:
INDIVIDUAL OWNERSHIP (one signature required)



JOINT TENANTS WITH RIGHT OF SURVIVORSHIP AND NOT AS TENANTS IN COMMON (both or
all parties must sign)



COMMUNITY PROPERTY (one signature required if interest held in one name, i.e.,
managing spouse; two signatures required if interest held in both names)



TENANTS IN COMMON (both or all parties must sign)



GENERAL PARTNERSHIP (fill out all documents in the name of the PARTNERSHIP, by a
PARTNER authorized to sign, and include a copy of the Partnership Agreement)

Page 14 of 26
Preferred Stock Subscription Agreement
Petrolia Energy Corporation

--------------------------------------------------------------------------------






LIMITED PARTNERSHIP (fill out all documents in the name of the LIMITED
PARTNERSHIP, by a GENERAL PARTNER autho-rized to sign, and include a copy of the
Limited Partnership Agreement and any other document showing that the investment
is authorized)



LIMITED LIABILITY COMPANY (fill out all documents in the name of the LIMITED
LIABILITY COMPANY, by a member authorized to sign, and include a copy of the
LIMITED LIABILITY COMPANY’s Operating Agreement and any other documents
necessary to show the investment is authorized.)



CORPORATION (fill out all documents in the name of the CORPORATION, by the
President or other officer authorized to sign, and include a copy of the
Corporation’s Articles and certified Corporate Resolution authorizing the
signature)



TRUST (fill out all documents in the name of the TRUST, by the Trustee, and
include a copy of the instrument creating the trust and any other documents
necessary to show the investment by the Trustee is authorized. The date of the
trust must appear on the Notarial where indicated.)



PLEASE ALSO COMPLETE PAGES 16, 17 OR 18 AS APPLICABLE, BELOW, AND THE
QUESTIONNAIRE BEGINNING ON PAGE 19 OF THIS SUBSCRIPTION AGREEMENT, WHICH IS A
REQUIRED PART OF THIS AGREEMENT.
Page 15 of 26
Preferred Stock Subscription Agreement
Petrolia Energy Corporation

--------------------------------------------------------------------------------




EXECUTION


Please execute this Subscription Agreement by completing the appropriate section
below.


1. If the subscriber is an INDIVIDUAL, complete the following:


_____________________________________________
Signature of Subscriber




_____________________________________________
Name (please type or print)


_____________________________________________
Signature of Spouse or Co-Owner if funds are
to be invested as joint tenants by the entirety
or community property.


_____________________________________________
Name (please type or print)




2. If the subscriber is a CORPORATION, complete the following:


The undersigned hereby represents, warrants and covenants that the undersigned
has been duly authorized by all requisite action on the part of the corporation
listed below (“Corporation”) to acquire the Shares and, further, that the
Corporation has all requisite authority to acquire such Shares.


The officer signing below represents and warrants that each of the above
representations or agreements or understandings set forth herein applies to that
Corporation and that he has authority under the articles of incorporation,
bylaws, and resolutions of the board of directors of such Corporation to execute
this Subscription Agreement. Such officer encloses a true copy of the articles
of incorporation, the bylaws and, as necessary, the resolutions of the board of
directors authorizing a purchase of the investment herein, in each case as
amended to date.




_____________________________________________
Name of Corporation (please type or print)




By: __________________________________________




Name: ______________________________________




Title: ____________________________________






Page 16 of 26
Preferred Stock Subscription Agreement
Petrolia Energy Corporation

--------------------------------------------------------------------------------




3. If the subscriber is a PARTNERSHIP, complete the following:


The undersigned hereby represents, warrants and covenants that the undersigned
is a general partner of the partnership named below (“Partnership”), and has
been duly authorized by the Partnership to acquire the Shares and that he has
all requisite authority to acquire such Shares for the Partnership.


The undersigned represents and warrants that each of the above representations
or agreements or understandings set forth herein applies to that Partnership and
he is authorized by such Partnership to execute this Subscription Agreement.
Such partner encloses a true copy of the partnership agreement of said
Partnership, as amended to date, together with a current and complete list of
all partners thereof.


_____________________________________________
Name of Partnership (please type or print)




By: ________________________________________________


Name: ______________________________________________


Title: _______________________________________________




4. If the subscriber is a TRUST, complete the following:


The undersigned hereby represents, warrants and covenants that he is duly
authorized by the terms of the trust instrument (“Trust Instrument”) for the
(“Trust”) set forth below to acquire the Shares and the undersigned, as trustee,
has all requisite authority to acquire such Shares for the Trust.


The undersigned, as trustee, executing this Subscription Agreement on behalf of
the Trust, represents and warrants that each of the above representations or
agreements or understandings set forth herein applies to that Trust and he is
authorized by such Trust to execute this Subscription Agreement. Such trustee
encloses a true copy of the Trust Instrument of said Trust as amended to date.


____________________________________________
Name of Trust (Please type or print)




By:  
Name: 
Title:  


Page 17 of 26
Preferred Stock Subscription Agreement
Petrolia Energy Corporation

--------------------------------------------------------------------------------




5. If the subscriber is a LIMITED LIABILITY COMPANY, complete the following:


The undersigned hereby represents, warrants and covenants that the undersigned
has been duly authorized by all requisite action on the part of the Limited
Liability Company listed below (“Company”) to acquire the Shares and, further,
that the Company has all requisite authority to acquire such Shares.


The officer signing below represents and warrants that each of the above
representations or agreements or understandings set forth herein applies to that
Company and that he has authority under the articles of organization, company
agreement, and resolutions of the managers and/or members, as applicable, of
such Company to execute this Subscription Agreement. Such officer encloses a
true copy of the articles of organization, the operating agreement and, as
necessary, the resolutions of the managers and/or members authorizing a purchase
of the investment herein, in each case as amended to date.




_____________________________________________
Name of Company (please type or print)




By: __________________________________________




Name: ______________________________________




Title: ____________________________________








ACCEPTED BY THE COMPANY this the _____ day of _________, 2017.


PETROLIA ENERGY CORPORATION




By:____________________________


Name:____________________________


Title:____________________________


PLEASE ALSO COMPLETE THE QUESTIONNAIRE BEGINNING ON PAGE 18 OF THIS SUBSCRIPTION
AGREEMENT, WHICH IS A REQUIRED PART OF THIS AGREEMENT.
Page 18 of 26
Preferred Stock Subscription Agreement
Petrolia Energy Corporation

--------------------------------------------------------------------------------




Subscription Documents - Continued
PETROLIA ENERGY CORPORATION (THE “COMPANY”)
INVESTOR APPLICATION
(QUALIFICATION QUESTIONNAIRE)
(CONFIDENTIAL)


ALL INFORMATION CONTAINED IN THIS APPLICATION WILL BE TREATED CONFIDENTIALLY.
The undersigned understands, however, that the Company may present this
application to such parties as the Company, in its discretion, deems appropriate
when called upon to establish that the proposed offer and sale of the Securities
are exempt from registration of the Securities Act of 1933, as amended, or meet
the requirements of applicable securities and blue sky laws.


PART I - INDIVIDUALS (OTHERS COMPLETE PART II)



1.  Name: 





2. Residence Address: 




Residence Telephone: 




3.
Social Security Number:_____________________





Date of Birth: _________________




Citizenship: 




4. Present Employer: 




Business Address: 




Business Telephone: 




Title/Position: 
Page 19 of 26
Preferred Stock Subscription Agreement
Petrolia Energy Corporation

--------------------------------------------------------------------------------






Length of Time: 


5.
I prefer to have communications sent to:



  Home Address or _________Business Address


6. Investment Experience


I have made investments, or been involved in activities, of the type indicated
below (recognizing that the types of investments listed are not mutually
exclusive and certain investments may fall into two or more of the categories
listed):
CHECK ALL THAT APPLY



(a)  Ownership of stocks, bonds, and other securities






(b)  Investment in partnerships, joint ventures and other syndicates






(c)  Other direct or partnership investments (such as real estate, oil and gas,
equipment leasing, research and development, agriculture or commodities
syndications)



Do you make your own ultimate decisions on your investments?
YES [ ] NO [ ]



7.
Method of Investment Evaluation



Each subscriber must have sufficient knowledge and experience in financial and
business matters to be capable of evaluating the merits and risks of an
investment in the Company or must retain the services of a Purchaser
Representative(s) (who may be an attorney, accountant or other financial advisor
but not a person employed by or associated with the Company or its affiliates)
for the purpose of this particular transaction.


This item is presented in alternative form. Please cheek the appropriate
alternative.


 Alternative One: No Advisor.


I have such knowledge and experience in financial and business matters that I am
capable of evaluating the merits and risks of an investment in the Company and
of making an informed investment decision, and will not require a Purchaser
Representative.


 Alternative Two: Purchaser Representative.
Page 20 of 26
Preferred Stock Subscription Agreement
Petrolia Energy Corporation

--------------------------------------------------------------------------------






I have relied upon the advice of the following Purchaser Representative (who is
not affiliated with the Company or its affiliates) in evaluating the merits and
risks of an investment in the Company.


Name: 
(name of purchaser representative)


Address: 


Relationship: 


The above-named Purchaser Representative and I together have such knowledge and
experience in financial and business matters that we are capable of evaluating
the merits and risks of an investment in the Company and of making an informed
investment decision.


PLEASE COMPLETE 8 OR 9, BELOW


8. Accredited Individual Investor


As an individual, I ________________________________________ (PRINT NAME)
represent that I (please check all that are applicable):



☐
have a net worth (either individually or jointly with spouse) in excess of
$1,000,000 in United States Dollars (“USD”) (not including my principal
residence); or




☐
am an individual who had an individual income (NOT including joint income with
spouse) in excess of USD $200,000 in each of the two most recent tax years and
reasonably expects individual income in excess of $200,000 during the current
tax year; or



☐ am an individual who had an income (including joint income with spouse) in
excess of USD $300,000 in each of the two most recent tax years and reasonably
expects individual income in excess of USD $300,000 during the current tax year.


“Income” for this purpose is computed by adding the following items to adjusted
gross income for federal income tax purposes: (a) the amount of any tax-exempt
interest income received; (b) the amount of losses claimed as a limited partner
in a limited partnership; (c) any deduction claimed for depletion; (d)
deductions for alimony paid; (e) deductible amounts contributed to an IRA or
Keogh retirement plan; and (f) any amount by which income from long-term capital
gains has been reduced in arriving at adjusted gross income pursuant to the
provisions of Section 1202 of the Code.
Page 21 of 26
Preferred Stock Subscription Agreement
Petrolia Energy Corporation

--------------------------------------------------------------------------------






I, the undersigned, represent that I do not have any state or federal judicial
judgments adverse to me nor are there any state or federal tax liens against me,
nor is there any pending or threatened litigation adverse to me. I, the
undersigned, undertake to notify the Company immediately of any material change
in any of such information occurring prior to the closing of the Offering or, if
relevant, any time during the existence of the Company.


Date: ___________________ Signature:  


9. Non-U.S. Person Investor


As an individual, I ________________________________________ (PRINT NAME)
represent that I reside outside of the United States and am not a “U.S. person”
as such term is defined under Regulation S as promulgated by the SEC under
authority of the 1933 Act. I was not solicited for an investment in the Offering
by the Company or any person or entity acting on its behalf while I was located
within the United States and has not entered into the Subscription Agreement
inside the United States. To enable the Company to avoid withholding interest
paid, I certify under penalty of perjury that I am neither a citizen nor a
resident of the United States and that its address set forth above is correct.
At the time the buy order for the Securities was originated, Subscriber was
outside the United States. Subscriber is purchasing the Securities for his or
her own account and not on behalf of any U.S. person, and the sale has not been
pre-arranged with a purchaser in the United States. I further agree to comply
with all of the requirements of Regulation S of the 1933 Act.


I, the undersigned, represent that I do not have any state or federal judicial
judgments adverse to me nor are there any state or federal tax liens against me,
nor is there any pending or threatened litigation adverse to me. I, the
undersigned, undertake to notify the Company or the Company immediately of any
material change in any of such information occurring prior to the closing of the
Offering or, if relevant, any time during the existence of the Company.


Date: ___________________ Signature:  




[If individual purchasers are co-tenants, tenants-in-common or joint owners
(including joint owners with such purchaser’s spouse) all co-tenants,
tenants-in-common and/or joint owners shall complete a copy of Part I above]
Page 22 of 26
Preferred Stock Subscription Agreement
Petrolia Energy Corporation

--------------------------------------------------------------------------------


PART II-INVESTORS WHO ARE NOT INDIVIDUALS


1. General Information


Entity Name (“Entity”): 




Address of Principal Office: 




Type of Organization: 




Date and Place of Organization: 


(Please attach a copy of your organizational documents in effect, including any
amendments).



2.
Business



A brief description of the business conducted by the entity is as follows:






Each person involved in making the decision on behalf of the entity, to
subscribe to purchase Securities is listed below [NOTE AT LEAST ONE NAME MUST BE
LISTED]:


Name __________________ Title __________________


Name __________________ Title __________________


Name __________________ Title __________________


[Please list any additional names on a separate page].


Each person named above must complete Part I of this questionnaire.


PLEASE COMPLETE 3 OR 4, BELOW AND PLEASE ALSO COMPLETE SECTION 5



3.
Accredited Investor Status of Entity



Please cheek the appropriate description which applies to you.
Page 23 of 26
Preferred Stock Subscription Agreement
Petrolia Energy Corporation

--------------------------------------------------------------------------------







_____ (a)
A bank, as defined in Section 3 (a)(2) of the Securities Act of 1933, or any
savings and loan association or other institution as defined in Section
3(a)(5)(A) of the Securities Act of 1933, whether you are acting in an
individual or a fiduciary capacity.




_____ (b)
An insurance company, as defined in Section 2(13) of theSecurities Act of 1933.




_____ (c)
An investment company registered under the Investment Company Act of 1940.




_____ (d)
A business development company, as defined in Section (a)(48) of the Investment
Company Act of 1940.




_____ (e)
A small business investment company licensed by the U.S. Small Business
Administration under Section 301(c) or (d) of the Small Business Investment Act
of 1958.




_____ (f)
An employee benefit plan within the meaning of Title I of the Employee
Retirement Income Security Act of 1974 and the investment is made by you as a
plan fiduciary, as defined in Section 3(21) of such Act, and you are a bank,
insurance company or a registered investment advisor, or you have total assets
in excess of $5 million.




_____ (g)
A private business development company as defined in Section 202(a)(22) of the
Investment Advisers Act of 1940.




_____ (h)
An organization described in Section 501 (c)(3) of the Internal Revenue Code, a
corporation, a Massachusetts or similar business trust, or a partnership, not
formed for the specific purpose of acquiring Securities, with total assets in
excess of $5 million.




_____  (i)  An entity (other than a trust, which must meet the requirements set
forth in Section (j), below) in which all of the equity owners are accredited
investors and meet at least one of the criteria listed in Part I, Section 8 of
this Questionnaire.




_____ (j)
A trust with total assets in excess of $5,000,000 not formed for the specific
purpose of acquiring Securities, whose purchase is directed by a person with
such knowledge and experience in financial and business matters that (s)he is
capable of evaluating the merits and risks of the prospective investment.

Page 24 of 26
Preferred Stock Subscription Agreement
Petrolia Energy Corporation

--------------------------------------------------------------------------------






If you checked (i), please complete the following part of this question:


(1) List all equity owners: __________________________________


(2) What is the type of entity? _______________________________


(3) Attach a copy of your resolutions or other evidence of the
entity’s authority to make this investment.



(4)
Represent that each equity owner qualifies individually to Part I, Section 9 of
this Questionnaire by printing each equity owners name below (you may include an
additional sheet if necessary):


















(5)
Please confirm that the entity was not formed solely for the purpose of
subscribing for Securities in the Offering by initialing below:



_________



4.
Non “U.S. Person Status”



Please initial next to the below paragraph certifying the accuracy of such
representations:



________
The Entity is organized and has a principal place of business outside of the
United States and is not a “U.S. person” as such term is defined under
Regulation S as promulgated by the SEC under authority of the 1933 Act. The
Entity was not solicited for an investment in the Offering by the Company or any
person or entity acting on its behalf within the United States and has not
entered into the Subscription Agreement inside the United States. To enable the
Company to avoid withholding interest paid, the Entity certifies under penalty
of perjury that it is neither a citizen nor a resident of the United States and
that its address set forth above is correct. At the time the buy order for the
Securities was originated, Subscriber was outside the United States. Subscriber
is purchasing the Securities for its own account and not on behalf of any U.S.
person, and the sale has not been pre-arranged with a purchaser in the United
States. The Entity further agrees to comply with Regulation S of the 1933 Act.

Page 25 of 26
Preferred Stock Subscription Agreement
Petrolia Energy Corporation

--------------------------------------------------------------------------------






5. Representations


The undersigned represents on behalf of the entity that:


(a)  The entity has, and its officers, employees, directors or equity owners
have, sufficient knowledge and experience in similar programs or investments to
evaluate the merits and risks of an investment in the Company (or the entity has
retained an attorney, accountant, financial advisor or consultant as a Purchaser
Representative); that because of the background and employment experience of the
entity’s equity owners, its officers, directors or employees, it has received
and has had access to material and relevant information enabling it to make an
informed investment decision, and that all data it has requested has been
furnished to it.


If applicable, the name, employer, address and telephone number of the entity’s
Purchaser Representative follows:


(b) The information contained herein is complete and accurate and may be relied
upon by you.


Attached is the requested information (e.g., articles of incorporation, bylaws
and resolutions) for your review.


The undersigned represents that the information provided above is true and
correct and acknowledges such investor’s awareness that the Company, and other
investors are relying upon the accuracy of such information to ensure that the
sale of any securities by the Company to such investor is in compliance with
applicable federal and state securities laws. The undersigned represents that
neither the entity it represents nor, its officers, directors or shareholders
have any state or federal judicial judgments adverse to them nor are there any
state or federal tax liens against them, nor is there any pending or threatened
litigation adverse to them. The undersigned undertakes to notify the Company
immediately of any material change in any of such information occurring prior to
the closing of the Offering, or, if relevant, any time during the existence of
the Company.


Entity


Date: 


Name of Entity Typed or Printed: 


By: 


Name: 


Title: 




PLEASE ALSO CONFIRM THAT EACH PERSON NAMED IN PART II, SECTION 2, ABOVE HAS
COMPLETED PART I OF THIS QUESTIONNAIRE.
Page 26 of 26
Preferred Stock Subscription Agreement
Petrolia Energy Corporation

--------------------------------------------------------------------------------

EXHIBIT A


[Attach Term Sheet]

--------------------------------------------------------------------------------

EXHIBIT B


[Attach Designation]

--------------------------------------------------------------------------------

EXHIBIT C


INFORMATION FOR RESIDENTS OF CERTAIN STATES


Each prospective purchaser should read the legend and/or state disclosure listed
below applicable to the state in which he resides. The state disclosures and/or
legends listed below do not in any way constitute or imply that offers or sales
may be made in such states. Offers and/or sales may only be made in those states
approved by the Company. If any prospective purchaser resides in a state not
included below, such prospective investor should request the state legend
applicable to such purchaser’s state prior to making an investment in the
Company.


California Residents:


These securities have not been registered under the Securities Act of 1933, as
amended, or the California Corporations Code by reason of specific exemptions
thereunder relating to the limited availability of the offering. These
securities cannot be sold, transferred or otherwise disposed of to any person or
entity unless subsequently registered under the Securities Act of 1933, as
amended, or the California Corporations Code, if such registration is required.


Connecticut Residents:


These securities offered herein have not been registered under section 36-485 of
the Connecticut Uniform Securities Act (the “Act”) and, therefore, cannot be
resold unless they are registered under the Act or unless an exemption from
registration is available.


Florida Residents:


These securities have not been registered under the Florida Securities and
Investor Protection Act in reliance upon exemption provisions contained therein.
Section 5l7.061(11)(a)(5) of the Florida Securities and Investor Protection Act
(the “Florida Act”) provides when sales are made to five or more purchasers in
this state that any purchaser of securities in Florida which are exempted from
registration under Section 517.061(11) of the Florida Act may withdraw his
subscription agreement and receive a full refund of all monies paid, within
three days after the later of (i) the date he tenders consideration for such
securities and (ii) the date this statutory right of rescission is communicated
to him (which shall be established conclusively by the Company’s provision of
this “Information for Residents of Certain States”). Any Florida resident who
purchases securities is entitled to exercise the foregoing statutory rescission
right by telephone, telegram, or letter notice to the Company. Any telegram or
letter should be sent or postmarked prior to the end of the third business day.
A letter should be mailed by certified mail, return receipt requested, to ensure
its receipt and to evidence the time of mailing. Any oral requests should be
confirmed in writing.


Georgia Residents:


The securities sold in the state of Georgia have been issued or sold in reliance
on paragraph (I3) of Code section 10-5-9 of the Georgia Securities Act of 1973,
and may not be sold or transferred except in a transaction which is exempt under
such Act or pursuant to an effective registration under such Act.

--------------------------------------------------------------------------------



Illinois Residents:


These securities have not been approved or disapproved by the Secretary of State
of Illinois, nor has the Secretary of State of Illinois nor the State of
Illinois passed upon the accuracy or adequacy of this prospectus. Any
representation to the contrary is a criminal offense.


Indiana Residents:


These securities have not been registered under Section 3 of the Indiana
Securities Act and therefore, cannot be resold or transferred unless they are so
registered or unless an exemption from registration is available.


Maryland Residents:


The Securities which are the subject of this offering memorandum have not been
registered under the Maryland Securities Act in reliance upon the exemption in
section 11-602(9) of such act. Unless these Securities are registered, they may
not be re-offered for sale or resold in the State of Maryland, except as
security, or in a transaction exempt under such Act.


Minnesota Residents:


The securities represented by this Memorandum have not been registered under
Chapter 80A of the Minnesota Securities Laws and may not be sold, transferred or
otherwise disposed of except pursuant to registration or an exemption therefrom.


New Jersey Residents:


These securities have not been approved or disapproved by the Bureau of
Securities of the State of New Jersey, nor has the Bureau passed on or endorsed
the merits of this Offering. The filing of the written Offering does not
constitute approval of the issue or the sale thereof by the Bureau of
Securities. Any representation to the contrary is unlawful.


These are speculative securities and involve a high degree of risk. These
securities are offered only to bona fide adult residents of the State of New
Jersey.


New York Residents:


This Private Placement Memorandum has not been reviewed by the attorney general
of the State of New York (or any other state) prior to its issuance and use. The
attorney general of the State of New York has not passed upon or endorsed the
merits of this Offering. Any representation to the contrary is unlawful.


All purchasers who are offered the Securities within or from the State of New
York shall be deemed to automatically confirm and certify the following to the
Company in connection with their execution of the Subscription Agreement:


“I understand that this offering of Securities in the Company has not been
reviewed by the Attorney General of the State of New York because of the
issuer’s representations that this is intended to be a nonpublic Offering
pursuant to SEC Regulation D and that if all of the conditions and limitations
of Regulation D are not complied with, the offering will be resubmitted to the
Attorney General for amended

--------------------------------------------------------------------------------

exemption. I understand that any offering literature used in connection with
this offering has not been pre-filed with the Attorney General and has not been
reviewed by the Attorney General. This security is being purchased for his own
account for investment, and not for distribution or resale to others. I agree
that I will not sell or otherwise transfer these securities unless they are
registered under the Federal Securities Act of 1933, or unless an exemption from
such registration is available. I represent that I have adequate means of
providing for my current needs and possible personal contingencies and that I
have no need for liquidity of this investment.”


“It is understood that all documents, records and books pertaining to this
investment have been made available for inspection by my attorney and/or my
accountant or my offeree representative and myself, and that the books and
records of the issuer will be available upon reasonable notice for inspection by
investors during reasonable business hours at its principal place of business.”


Oklahoma Residents:


The securities offered herein have not been registered under the Oklahoma
Securities Act (the “Oklahoma Act”), and therefore Cannot be resold or
transferred by the investor in a transaction Which is exempt under the Oklahoma
Act or pursuant to an effective Registration under the Oklahoma Act.


Ohio Residents:


These securities have not been approved or disapproved as an investment for any
Ohio resident by the Ohio Division of Securities nor has the Division passed
upon the accuracy of the offering.


Pennsylvania Residents:


Residents of the Commonwealth of Pennsylvania can only transfer the Securities
offered hereby in accordance with the provisions of section 203(d) of the
Pennsylvania Securities Act of 1972 and are subject to the following conditions:


A. Under the provisions of the Pennsylvania Securities Act of 1972, a
Pennsylvania resident who accepts an offer to purchase securities exempted from
registration by section 203(d)(f)(p) or (r) directly from an issuer or affiliate
of an issuer shall have the right to withdraw his acceptance without incurring
any liability to the seller, underwriter, if any, or any other person, within
two business days from the date of receipt by the issuer of this written binding
contract to purchase, or in the case of a transaction where there is no written
binding contract to purchase, within two business days after he makes the
initial payment for the securities being offered.


B. Pursuant to Section 203.041(c)(1) of the Pennsylvania Blue Sky Regulations
(“Regulations”), the purchaser must acknowledge that he or she agrees not to
sell the securities purchased herein within 12 months after the date of purchase
except in accordance with Section 204.011 of the Regulations. Section 204.011
provides for an automatic waiver of the 12 month holding period under certain
conditions including that the securities purchased are subsequently being
registered under the Securities Act of 1933 or 1934.


Texas Residents:


Each purchaser of Securities must bear the economic risk of an investment in the
Company for an indefinite period of time. The Securities have not been
registered under the Securities Laws of Texas or the Securities Act of 1933 and
may not be transferred or sold by the purchaser thereof except in

--------------------------------------------------------------------------------

transactions that are exempt from registration under the Securities Laws of
Texas and the Securities Act of 1933 or pursuant to an effective registration
thereunder.


Virginia Residents:


Any predictions and representations, written or oral, which do not conform to
those contained in the Memorandum, shall not be permitted.


Wisconsin Residents:


The Securities Commission of the State of Wisconsin has not passed upon the
merits or qualifications of, or recommended or given approval to, the securities
hereby offered, nor has the Securities Commissioner of this state passed upon
the adequacy of this Memorandum. Any representation to the contrary is a
criminal offense.


The investor must rely on his own examination of the person or entity creating
the securities and the terms of the Offering, including the merits and risks
involved in making an investment decision on these securities.


NASAA UNIFORM LEGEND


In making an investment decision investors must rely on their examination of the
offering, including the merits and risks involved. These securities have not
been recommended by a federal or state securities commission or regulatory
authority. Furthermore, the foregoing authorities have not confirmed the
accuracy or determined the adequacy of this document. Any representation to the
contrary is a criminal offense. These securities are subject to restrictions on
transferability and resale and may not be transferred or resold except as
permitted under the Securities Act of 1933, as amended, and the applicable state
securities laws, pursuant to registration or exemption therefrom. Investors
should be aware that they will be required to bear the investment risks of this
investment for an indefinite period of time.





